DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 59 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 59 and previously elected, and originally presented claims 39-58 (elected group IV) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
New claim 59 and originally presented claim 39 lack unity of invention because even though the inventions of these groups require the technical feature of a method of retaining and positioning a sample container in a rack, the method comprising: providing the rack, the rack including a plurality of tube holding stations, each of the tube holding stations including an opening and a pair of opposing resilient arms; inserting at least an end portion of the sample container through the opening and between the pair of opposing resilient arms and thereby spreading the pair of opposing resilient arms away from each other and thereby developing bearing loads between the resilient arms and the sample container; and aligning a longitudinal axis of the sample container about a respective one of the tube holding stations with the bearing loads, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fritchie et al (US 20080024301; hereinafter “Fritchie”; already of record). Fritchie teaches a method of retaining and positioning a sample container in a rack (Fritchie; Fig. 1), the method comprising: providing the rack, the rack including a plurality of tube holding stations, each of the tube holding stations including an opening and a pair of opposing resilient arms (Fritchie teaches the rack with a plurality of tube holding stations 12; Fig.1 [48]); inserting at least an end portion of the sample container through the opening and between the pair of opposing resilient arms and thereby spreading the pair of opposing resilient arms away from each other and thereby developing bearing loads between the resilient arms and the sample container (Fritchie teaches the containers 14 are inserted between a pair of resilient arms 16a/16b; [48] Fig. 1); and aligning a longitudinal axis of the sample container about a respective one of the tube holding stations with the bearing loads (Fritchie teaches using the resilient arms to hold the tube, and the axis of the tube being in a relationship to the holding station, where the tube is upright; [48] Fig. 1).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 59 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As to the amended claims and remarks received on 8/23/22, the previous 112b rejections are withdrawn.
Based on the amended claims and remarks, the previous prior art rejection is withdrawn and a new rejection is set forth (see below).

Claim Status
Claims 39-53, 55-57 are pending and examined, and claim 59 is pending and withdrawn.  Claims 1-38, 54, and 58 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 55, “a housing” of line 2 has already been recited previously in claim 39, and it is unclear if applicants are intending to introduce a new housing or are intending to refer back to the same housing.  Similarly, lines 3-4 of claim 55 are further rejected as they recite “the housing” where it is unclear which housing is attempting to be referred to. Is the housing referring the a housing of claim 39 or a housing of claim 55.   
Claims 56-57 are rejected based on further claim dependency.
Claim 57 is unclear as it recites “the housing” in line 2 and it is unclear which housing is attempting to be referred to. Is the housing referring the a housing of claim 39 or a housing of claim 55.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39 is rejected under 35 U.S.C. 102a1/a2 as being anticipated by Laska, P (US 5993745; hereinafter “Laska”; already of record).
As to claim 39, Laska teaches a method of retaining and positioning a sample container in a rack, the method comprising: providing the rack, the rack comprising a housing and a clamp insert, wherein the clamp insert is connectable to the housing and positionable within the housing, wherein the clamp insert comprises a plurality of tube holding stations, each of the tube holding stations including an opening and a pair of opposing resilient arms; inserting at least an end portion of the sample container through the opening of a tube holding station that is a destination tube holding station and between the pair of opposing resilient arms of the destination tube holding station and thereby spreading the pair of opposing resilient arms of the destination tube holding station away from each other and thereby developing bearing loads between the resilient arms of the destination tube holding station and the sample container; and aligning a longitudinal axis of the sample container parallel to a longitudinal axis of the destination tube holding station with the bearing loads (Laska teaches insert 3 which is inserted into housing 2; Figs. 1-6, col. 3 lines 60-65.  Laska teaches that insert 3 includes multiple tube holding stations, each having multiple elastic arms 30a-d, which hold and center sample tubes along the longitudinal axis of the tubes and parallel to the axis of the holding stations; col. 3 lines 34-55, col. 5 line 42-col. 6 line 38).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 40, 42, 44, 48, 49, 50, 51, 52, 53, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Fritchie et al (US 20080024301; hereinafter “Fritchie”; already of record) in view of Sevigny et al (US 7611675; hereinafter “Sevigny”).
As to claim 39, Fritchie teaches a method of retaining and positioning a sample container in a rack (Fritchie; Fig. 1), the method comprising: 
providing the rack, the rack comprising a housing and clamp inserts, where the clamp inserts are connectable to the housing and positionable within the housing, and where the clamp inserts comprise a plurality of tube holding stations, each of the tube holding stations including an opening and a pair of opposing resilient arms (Fritchie teaches the rack with a plurality of tube holding stations 12, where the housing 10 has multiple clamp inserts 16a/16b that are connected to and positioned within the housing 10; Fig.1 [48]. The clamp inserts 16a/16b include multiple tube holding stations, where each station includes an opening and a pair of opposing resilient arms); 
inserting at least an end portion of the sample container through the opening of a tube holding station that is a destination tube holding station and between the pair of opposing resilient arms of the destination tube holding station and thereby spreading the pair of opposing resilient arms of the destination tube holding station away from each other and thereby developing bearing loads between the resilient arms of the destination tube holding station and the sample container (Fritchie teaches the containers 14 are inserted between a pair of resilient arms 16a/16b; [48] Fig. 1); and
aligning a longitudinal axis of the sample container parallel to a longitudinal axis of the destination tube holding station with the bearing loads (Fritchie teaches using the resilient arms to hold the tube, and longitudinal axis of the tube being parallel to the holding station, where the tube is upright; [48] Fig. 1).  
Although Fritchie teaches a plurality of clamp inserts for multiple tubes, Fritchie does not specifically teach that the clamp inserts are a singular clamp insert. However, Sevigny teaches the analogous art of positioning a sample container in a sample rack (Sevigny; Title, Figs. 1-9) with the rack comprising a housing and a clamp insert, where the clamp insert is connectable to the housing and positionable within the housing, and where the clamp insert comprises a plurality of tube holding stations (Sevigny teaches clamp insert 51 which is insertable into the rack, where the clamp insert includes multiple tube holding stations; Figs. 1-9 col. 10 line 28-col. 11 line 20. Sevigny further teaches that the clamp insert 51 includes multiple tube holding stations each including a resilient arm 50, where the clamp insert is positionable in the base of the rack). It would have been obvious to one of ordinary skill in the art to have modified the plurality of clamp inserts each having a pair of opposing resilient arms creating tube holding stations of Fritchie to be a singular continuous and connected clamp insert as in Sevigny because Sevigny teaches that the clamp insert for plural tubes is well-known (Sevigny; Figs. 1-9 col. 10 line 28-col. 11 line 20) and that the clamp insert locks into the rack housing, creating a secure interference fit (Sevigny; Figs. 1-9 col. 10 line 28-col. 11 line 20).  The examiner notes that the multiple clamp inserts with multiple resilient arms of the tube holding stations of Fritchie to be a continuous clamp insert of Sevigny would result in the clamp inserts of Fritchie all being one continuous piece, thereby forming multiple tube stations with resilient arms at each station.
As to claim 40, modified Fritchie teaches the method of claim 39, wherein the resilient arms of each tube holding station each include at least one angled surface portion that is non-perpendicular to the longitudinal axis of the sample container, wherein the at least one angled surface portion of the resilient arms of the destination tube holding station engages the end portion of the sample container when the end portion is inserted between the pair of opposing resilient arms of the destination tube holding station, and wherein the at least one angled surface portion of the resilient arms of the destination tube holding station facilitates the spreading of the pair of opposing resilient arms of the destination tube holding station away from each other when the end portion of the sample container is inserted between the pair of opposing resilient arms of the destination tube holding station (The modification of the multiple clamp inserts with multiple resilient arms of the tube holding stations of Fritchie to be a continuous clamp insert of Sevigny has already been discussed.  Fritchie teaches angled surfaces as the top sloped portion of each resilient arm 16a/16b, where the tube when inserted into the holding position would press down on the angled surface to spread the resilient arms; Fig. 1).  
As to claim 42, modified Fritchie teaches the method of claim 39, wherein the sample container includes a radiused tip at a bottom end of the sample container (Fritchie teaches a radiused/rounded tip; Fig. 1).  
As to claim 44, modified Fritchie teaches the method of claim 39, wherein the sample container is a tubular sample cup (Fritchie teaches a sample container, where the examiner is interpreting container 14 as a cup; [48]).  
As to claim 48, modified Fritchie teaches the method of claim 39, wherein the sample container is a sample tube (Fritchie teaches a sample tube 14; [48]).
As to claim 49, modified Fritchie teaches the method of claim 48, wherein the sample tube includes a radiused tip at a bottom end of the sample container that engages a bottom locator of the rack, wherein the bottom locator is at a bottom portion of the destination tube holding station, and wherein the bottom locator receives and holds the radiused tip of the sample container (Fritchie teaches a radiused/rounded tip; Fig. 1.  Fritchie teaches the bottom of the tube engaging a bottom locator/region of the rack; Fig. 1).  
As to claim 50, modified Fritchie teaches the method of claim 48, wherein the sample tube includes a radiused tip at a bottom end of the sample container that engages one of a plurality of locator areas of a bottom locator of the rack, wherein the plurality of locator areas are at a bottom portion of the destination tube holding station, and wherein the one of the plurality of locator areas that engages the radiused tip of the sample area receives and holds the radiused tip of the sample container (As best understood, the examiner will interpret the bottom locator as a specific region of space. Fritchie teaches the radiused/rounded tip of the tube engaging a portion of the bottom of rack; Fig. 1. The portion of the bottom of the rack that the tube touches is one of the bottom locator areas, where different portions of the bottom that the tube does not touch are the other bottom portion areas; Fig. 1).  
As to claim 51, modified Fritchie teaches the method of claim 50, wherein the plurality of locator areas at the bottom portion of the destination tube holding station comprise an outer locator area and an inner locator area, and wherein the radiused tip of the sample tube engages the outer locator area (Fritchie teaches the tube bottom on the left side of figure 1 engaging the upper slanted portion as the outer area of the multiple locator areas; Fig. 1).  
As to claim 52, modified Fritchie teaches the method of claim 50, wherein the plurality of locator areas at the bottom portion of the destination tube holding station comprise an outer locator area, an intermediate locator area, and an inner locator area, and wherein the radiused tip of the sample tube engages the intermediate locator area (Fritchie teaches the tube bottom on the left or right side of figure 1 engaging the middle slanted portion as the intermediate area of the multiple locator areas; Fig. 1).   
As to claim 53, modified Fritchie teaches the method of claim 50, wherein the plurality of locator areas at the bottom portion of the destination tube holding station comprise an outer locator area and an inner locator area, and wherein the radiused tip of the sample tube engages an inner one of the plurality of locator areas of the bottom locator of the rack (Fritchie teaches the tube bottom on the right side of figure 1 engaging the lower slanted portion as the inner area of the multiple locator areas; Fig. 1. Additionally, the tube bottom on the left side of figure 1 engages the lower slanted portion as the inner area of the locator areas; Fig. 1).
As to claim 55, modified Fritchie teaches the method of claim 39, wherein the rack further comprises a housing; a first hook formed in the housing and located at a first end of the rack; and a second hook formed in the housing and located at a second end of the rack (Fritchie teaches a housing with a hook on the left and the right; Fig. 1).  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Friedman, G (US 20150101911; hereinafter “Friedman”; already of record).
As to claim 41, modified Fritchie teaches the method of claim 40 (see above), with the at least one angled surface portion (see above).
Modified Fritchie does not specifically teach the at least one angled surface portion includes a chamfer.  However, Friedman teaches the analogous art of a rack with a tube holder with a resilient arm having a chamfer (Friedman; [44, 47] Fig. 4C-4F). It would have been obvious to one of ordinary skill in the art to have modified the resilient arm with an angled surface as in modified Fritchie to be chamfered with an angled surface as in Friedman because Friedman teaches that resilient arms are commonly known to have a chamfered shape at the end (Friedman; Figs. 4C-4F).  Additionally, it would have been obvious to change the shape of the angled resilient arm of Fritchie to have been chamfered as in Friedman since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Stark et al (US 5651941; hereinafter “Stark”; already of record).
As to claim 43, modified Fritchie teaches the method of claim 39 (see above), with the sample container where various sample containers can fit in the rack (Fritchie; Fig. 1).
Modified Fritchie does not specifically teach the sample container includes a non-radiused tip at a bottom end of the sample container.  However, Stark teaches the analogous art of a rack with a tube holder for holding a sample container with a non-radiused tip at a bottom end of the sample container (Stark teaches a flat-bottomed tube; Fig. 2-13, col. 9 lines 8-col. 10 line 20). It would have been obvious to one of ordinary skill in the art to have modified the round bottomed sample container of modified Fritchie to be flat bottomed as in Stark because Stark teaches that flat bottomed tubes are obvious variants of, and obvious alternatives to, round bottomed tubes (Stark; col. 9 line 7-15).

Claims 45, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Lihl et al (US 20180290144; hereinafter “Lihl”; already of record).
As to claims 45 and 46, modified Fritchie teaches the method of claim 44 (see above), with the sample cup, and the resilient arms of each tube holding station including a lead-in feature to engage the sample cup to align the longitudinal axis of the sample cup parallel to the longitudinal axis of the destination tube holding station (Fritchie teaches the lead in feature as the top sloped portion of each resilient arm 16a/16b, where the tube when inserted into the holding position would press down on the angled surface/lead in feature to spread the resilient arms, and also teaches the edge of the resilient arm which contacts the tube as a lead-in feature; Fig. 1).
Modified Fritchie does not specifically teach the sample cup includes a flange and that the flange engages the lead in feature of the resilient arm.  However, Lihl teaches the analogous art of a sample container rack with a sample container with a flange, where the flange engages the lead in feature of the resilient arm (Lihl teaches that the container has a flange and that the resilient arm engages the flange; [16, 46, 48] Fig. 7). It would have been obvious to one of ordinary skill in the art to have modified the container and resilient arms for engaging the containers of modified Fritchie to have used a container with a flange that was engaged by the resilient arm as in Lihl because Lihl teaches that it is well known to use a sample container with a flange, and that it is also well known to engage that flange of the container with the resilient arm (Lihl; [48]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Britton et al (US 6343690; hereinafter “Britton”; already of record).
As to claim 47, modified Fritchie teaches the method of claim 39 (see above), with the resilient arms of each tube holding station having an engaging portion to align the longitudinal axis of the sample container parallel to the longitudinal axis of the destination tube holding station (see claim 39 above).
Modified Fritchie does not specifically teach that the resilient arms each include at least two sample container engaging portions spaced from each other about the longitudinal axis of the sample container, wherein the four sample container engaging portions of the pair of opposing resilient arms together align the longitudinal axis of the sample container about the respective one of the tube holding stations.  However, Britton teaches the analogous art of a rack for holding a tube with resilient arms that each include at least two sample container engaging portions spaced from each other about the longitudinal axis of the sample container, wherein the four sample container engaging portions of the pair of opposing resilient arms together align the longitudinal axis of the sample container about the respective one of the tube holding stations (Britton teaches each arm having a pair of resilient fingers 14B as engaging portions in order to retain the container; Figs. 1, 2, col. 4 lines 55-67). It would have been obvious to one of ordinary skill in the art to have modified the resilient arms with an engaging portion of modified Fritchie to each include a pair of engaging portions as in Britton because Britton teaches that using the multiple resilient engaging portions enables various sized containers to be held along the central axis (Britton; col. 4 lines 55-67). 

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Veiner et al (US 20050194333; hereinafter “Veiner”; already of record).
As to claim 56, modified Fritchie teaches the method of claim 55 (see above), wherein the first and second hooks each define a void space configured to receive a rail for supporting the rack (see claim 55 above).
Modified Fritchie does not specifically teach, wherein the first and second hooks each comprise a first pair of chamfers and a second pair of chamfers that partially define the void space, and are configured to assist in the void space receiving the rail to support the rack.  However, Veiner teaches the analogous art of a rack for holding sample containers, where the rack has a first hook on one side and a second hook on another side, and where the first and second hooks each comprise a first pair of chamfers and a second pair of chamfers that partially define the void space, and are configured to assist in the void space receiving the rail to support the rack (Veiner teaches the chamfered edges of the hooks, where each hook has two chamfered edges, and where the hooks are formed to receive a rail; Fig. 10-12, 18). It would have been obvious to one of ordinary skill in the art to have modified the hooks of modified Fritchie to have included chamfered edges as in Veiner because Veiner shows that using chamfered edges for the hooks enables the hooks to move down a rail (Veiner; Fig. 10-12, 18).  Additionally, it would have been obvious to change the hooks of modified Fritchie to have been chamfered as in Veiner since it has been held that changes in shape are not patentably distinct from prior art (MPEP 2144.04 IV).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Fritchie in view of Sevigny in view of Lapeus et al (US 5720377; hereinafter “Lapeus”; already of record).
As to claim 57, modified Fritchie teaches the method of claim 55 (see above), with the rack having a housing, and the second hook on the rack, and the first hook on the rack comprising an angled nose portion (Fritchie teaches that either hook includes an angled portion; see Figure 1 and claim 55 above).
Modified Fritchie does not specifically teach a handle formed in the housing and extending upward from the housing, wherein the handle is configured for lifting the rack, wherein the handle extends from the second hook.  However, Lapeus teaches the analogous art of a rack for holding samples with a handle formed in the housing and extending upward from the housing, wherein the handle is configured for lifting the rack (Lapeus teaches a rack for holding samples, the rack having a handle; Figs. 10-16, col. 14 lines 19-25).  It would have been obvious to one of ordinary skill in the art to have modified the rack with the hooks as in modified Fritchie to include the handle as in Lapeus, the resulting configuration being the handle of Lapeus extending from the side of the rack with the second hook of Fritchie, because Lapeus teaches that a handle enables a user to easily carry the rack (Lapeus; col. 14 lines 19-25).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Grimwood et al (US 20180100868; already of record) teaches chamfer supports the tube, and that a spring tab 918 engages with the tube; [53] Fig. 9E.
	Ziegler, M (US 20110274595; already of record) teaches various bottom locator regions to hold different size containers; Fig. 3.
	Self et al (US 20100203643; already of record) teaches various bottom locator regions to hold different size and shaped containers; Fig. 3-5.
	Knight et al (US 20060266719; already of record) teaches a countered resilient arm; [59] Fig. 14.

Response to Arguments
Applicant’s arguments filed 8/23/22 have been considered, but are moot because the arguments are towards the amended claims and not the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798